EXHIBIT 10.2

AMENDMENT No. 6

to the

Intuitive-Luna Development and Supply Agreement dated June 11, 2007 (“Original
Agreement”)

between

INTUITIVE SURGICAL, INC.

and

LUNA INNOVATIONS INCORPORATED (“Luna”)

This Amendment No. 6 is entered into by and between Intuitive Surgical
Operations, Inc., a successor in interest to Intuitive Surgical, Inc. by
assignment with respect to the Agreement, (“Intuitive”) and Luna on December 15,
2012 (“Amendment Date”).

BACKGROUND

 

  A. Intuitive Surgical, Inc. and Luna agreed to amend the Original Agreement by
Amendment No. X dated May 20, 2008 to replace Exhibit 2.1 of the Original
Agreement.

 

  B. As part of settlement of certain litigation between Luna and Hansen
Medical, Inc., Intuitive and Luna agreed to amend the Agreement by Amendment
dated January 12, 2010 (“Amendment No. 1”).

 

  C. Intuitive and Luna again agreed to amend the Agreement by Amendment No. 2
dated April 20, 2010, in regard to development work to be performed in 2010.

 

  D. Intuitive and Luna agreed to further amend the Agreement by Amendment No. 3
dated September 2, 2010, in regard to development work to be performed in 2010.

 

  E. Intuitive and Luna further agreed to amend the Agreement by Amendment No. 4
dated March 8, 2011, in regard to development work to be performed in 2011.

 

  F. Intuitive and Luna further agreed to amend the Agreement by Amendment No. 5
dated March 19, 2012, in regard to development work to be performed in 2012.

 

  G. The Original Agreement as amended by Amendments No. X, 1, 2, 3, 4, and 5
shall be referred to as the “Agreement”.

 

  H. The parties now wish to amend the Agreement further with respect to the
payment schedule, the Specifications for the [***], and [***] Milestones and how
to measure the achievement of those Milestones.

Intuitive and Luna agree to amend the Agreement as follows:

 

  1. Terms not defined in this Amendment No. 6 shall have the meaning assigned
to them in the Agreement.

 

  2. Notwithstanding any provision in Amendment No. 5 to the contrary, the
payments and Specifications for the [***] Milestones for the Milestones are
hereby revised as follows:

 

  •  

Intuitive and Luna hereby agree to revise and provide a more detailed
Specifications for [***] Milestones. Such revised and more detailed
Specifications for the [***] Milestones are attached hereto as Exhibit 2.1. The

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

1



--------------------------------------------------------------------------------

 

payment for the revised [***] Milestone is hereby [***] to [***] because [***]
in this Amendment No. 6 while the payments for the [***] Milestones remain at
[***] each. Accordingly, the total revised aggregate payment for the [***]
Milestones is [***]. Upon the full execution of this Amendment by Intuitive and
Luna, Intuitive will pay the sum of [***] to Luna by or before [***],
representing payment for work so far done on the [***] Milestones.

 

  •  

The remaining payments for the [***] Milestones, a total of [***], will be due
and payable by Intuitive to Luna upon the achievement of the [***] Milestones by
Luna. Luna and Intuitive have agreed that these [***] Milestones shall be deemed
to be achieved upon completion and delivery of the Tasks set forth on Schedule 1
hereto.

 

  3. Intuitive and Luna will use reasonable and good faith efforts to meet in
person prior to [***], to discuss any Development Work anticipated for 2013 and
the budget for same.

 

  4. Except as specifically provided for herein, all of the terms and conditions
of the Agreement shall remain in full force and effect. In the event of a
conflict or inconsistency between the terms and conditions contained in this
Amendment No. 6 and the Agreement, the provisions herein shall prevail.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed as of
the Amendment Date.

 

INTUITIVE SURGICAL OPERATIONS, INC.     LUNA INNOVATIONS INCORPORATED Sign:  

/s/ David Larkin

    Sign:  

/s/ Scott A. Graeff

Name:  

David Larkin

    Name:  

Scott A. Graeff

Title:  

V.P. Engineering

    Title:  

Chief Strategy Officer

Date:  

12/20/2012

    Date:  

12/23/2012

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

2



--------------------------------------------------------------------------------

EXHIBIT 2.1 for Amendment No. 6

MILESTONES AND LUNA PRODUCT SPECIFICATIONS

[***]

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

3



--------------------------------------------------------------------------------

SCHEDULE 1

[***]

 

Confidential and Proprietary

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR PORTIONS OF THIS EXHIBIT. THE COPY
FILED HEREWITH OMITS THE INFORMATION SUBJECT TO A CONFIDENTIALITY REQUEST.
OMISSIONS ARE DESIGNATED [***]. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

4